Citation Nr: 0805620	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.  He was rewarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico that denied service 
connection for PTSD.  The veteran has been alternately 
diagnosed with PTSD and an anxiety disorder, and has a 
history of psychiatric problems in service; thus, the issue 
has been characterized as entitlement to service connection 
for a psychiatric disorder, to include PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he currently suffers from PTSD as a 
result of his combat experiences in Vietnam. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.304(d), (f) (2007); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  
 
The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence shows that the 
veteran was awarded the Combat Infantryman Bade.  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded, as noted above, the Combat 
Infantryman Badge will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  VAOPGCPREC 12-99 (Oct. 18, 
1999).  

The veteran's service medical records reveal that he was 
treated for recurrent abdominal pain.  In September 1968, the 
veteran was diagnosed with a psychophysiologic, 
gastrointestinal reaction, manifested by abdominal pain.  No 
etiology for the veteran's abdominal pain could be found and 
it was anticipated that his pain would improve following 
removal from a combat area.

The veteran has submitted a July 2003 private psychiatric 
evaluation.  In this July 2003 report, the veteran reports 
experiencing "many" psychological traumas during his active 
military service.  The veteran reported feeling tense and 
anxious and experiencing flashbacks and nightmares.  The 
examining psychiatrist diagnosed the veteran with PTSD and 
chronic major depressive disorder.  The psychiatrist did not, 
however, state an opinion as to whether the veteran's PTSD is 
linked to an in-service stressor.

The veteran underwent a VA PTSD examination in October 2005.  
The veteran reported experiencing anxiety about twice a week, 
a low tolerance of enclosed places, and restlessness when he 
hears gunshots.  The VA examiner concluded that the veteran 
did not meet the DSM-IV criteria for a diagnosis of PTSD; 
specifically, the examiner noted that the veteran did not 
have symptoms of reexperiencing the traumatic event, 
avoidance of stimuli associated with the trauma, or 
hyperarousal.  The VA examiner diagnosed the veteran with an 
anxiety disorder, but did not offer an opinion as to whether 
the diagnosed anxiety disorder is at least as likely as not 
related to the veteran's military service. 

Based on the foregoing, the Board finds that a VA examination 
for the purpose of identifying the nature and etiology of any 
current psychiatric disorder is necessary to adjudicate this 
claim.  The veteran experienced some sort of psychiatric 
event in service, as revealed by his service medical records.  
Further, the veteran has been alternately diagnosed as 
suffering from PTSD and anxiety disorder, neither of which 
has been linked by a medical nexus opinion to the veteran's 
military service.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Schedule the veteran for a VA mental 
disorder examination to ascertain the 
nature and likely etiology of any current 
psychiatric disorder, to include PTSD.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history, including his in-service 
diagnosis of psychophysiologic reaction, 
the July 2003 private psychiatric 
evaluation, and the previous October 2005 
VA examination.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present  
acquired psychiatric disorders.  The 
examiner should provide an opinion as to 
whether the veteran has a current 
diagnosis of PTSD that is more likely than 
not due to a combat-related stressor.  If 
PTSD due to a combat-related stressor is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  If  
the examiner does not diagnose PTSD, the 
examiner should explain why the veteran 
does not meet the criteria for a diagnosis 
of PTSD.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to the veteran's active duty.

The examiner should discuss his findings 
and state whether the examiner agrees or 
disagrees with prior diagnoses (July 2003 
private psychological evaluation and 
October 2005 VA examination). 

2.  Then, readjudicate the claim of 
service connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, issue a Supplemental Statement of 
the Case and provide the veteran and his 
representative a reasonable period of time 
in which to respond before this case is 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



